Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Namond Earl Williams appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.